DETAILED ACTION
The Advisory Action mailed on July 12th, 2022 is vacated. The following is a Notice of Allowance in response to the Response After Final Action filed June 24th, 2022. The Response After Final Action was refiled on July 25th, 2022. See interview summary for further clarification. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most pertinent piece of prior art is Schmitz et al., (U.S. PGPub. No. 2008/0103504). Schmitz (Figs. 2A-4E and 24A-24P) teaches a similar cautery safety controller configured to trigger a nerve stimulator system (914) by outputting the nerve sense enable signal to the nerve stimulator system ([0020]; [0068]; [0090]). The controller further includes a nerve detection decision unit configured to receive a nerve detected signal, generate a stop operation signal, and output the stop operation signal to cause operation of a cautery device to stop (see [0020], for “automatically deactivating the energy delivery member if the response to activation by the nerve stimulator(s) indicates that the energy delivery member is in contact with or near nerve tissue”; [0068]; [0090], “based on the stimulation or lack of stimulation of nerve tissue by one or both electrodes 68, 69, it may be determined that device 52 is in a safe location for performing a tissue removal procedure”).
Regarding independent claim 1, although the prior art teaches a similar cautery safety controller, the prior art fails to teach all of the limitations of, or render obvious, the claimed, “zero-crossing detector configured to detect a zero crossing of a cautery power signal of an electrocautery device and output a nerve sense enable signal in response to detecting the zero crossing of the cautery power signal” as claimed in claim 1 and in combination with the other limitations of the claim.
Accordingly, claims 2-10 are allowed due to their dependency on claim 1.
Regarding independent claim 16, although the prior art teaches a similar electrocautery system, the prior art fails to teach all of the limitations of, or render obvious, the claimed cautery safety controller including, “a zero-crossing detector configured to detect a zero crossing of a cautery power signal of an electrocautery device and output a nerve sense enable signal in response to detecting the zero crossing of the cautery power signal” as claimed in claim 16 and in combination with the other limitations of the claim.
Accordingly, claims 17-20 are allowed due to their dependency on claim 16.
The Examiner has failed to find any other references which alone or in any fair combination would disclose, fairly suggest, or make obvious each and every limitation set forth in independent claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794